



EXHIBIT 10.6
November 7, 2015


Dear Dave,


ecoATM, Inc. is pleased to offer you the position of President, ecoATM,
reporting directly to Erik Prusch, Chief Executive Officer of Outerwall Inc.
(“Outerwall”) effective November 23, 2015. This letter will serve to confirm our
understanding of your acceptance of this position. Please note that all offers
of employment are contingent upon successful completion of a pre-employment
background check.


Salary


Your compensation will be based on an annual salary of $400,000, less all
required withholding for taxes and social security. You will be paid bi-weekly
(26 times per year). This position is exempt and is therefore not eligible for
overtime.


Bonus Program


You will be eligible to participate in Outerwall's 2016 Incentive Compensation
Plan for Executive Leaders (“the 2016 Incentive Plan”) as administered by the
Compensation Committee of the Board of Directors (the “Committee”). Your annual
bonus opportunity for 2016 will be 60% of the actual base salary that you earn
during the calendar year. The allocation and other terms of your short-term
incentive compensation will be guided by the 2016 Incentive Plan. Due to your
start date, you will not participate in an annual incentive plan for 2015.


Long-Term Incentive Program


You are eligible to participate in Outerwall’s Long Term Incentive Plan (LTIP)
and your LTIP award is also administered by the Committee. Provided that you
accept this position, you will be eligible for an equity grant of time-based
restricted stock with an approximate value of $500,000, which will vest over 4
years at the rate of 25% on each anniversary of the date of grant.


You will also be eligible for a grant of performance-based restricted stock
(PBRS) with an approximate value of $275,000 in February of 2016. The measures,
targets and vesting terms of the 2016 PBRS award will be determined in February
of 2016.


The number of restricted stock awards will be determined based on the closing
price of Outerwall stock (Nasdaq: OUTR) on the date of grant. All equity will be
subject to the terms of the Company’s 2011 Incentive Plan (“Equity Incentive
Plan”) and the respective grant and award agreements.


Sign On Bonus


As part of your new hire package, you will be provided with a sign on bonus of
$225,000 to be paid as soon as administratively feasible following your first
day of employment. The sign on bonus will be subject to repayment should you
voluntarily terminate your employment within the first 2 years following your
start date.


Benefits


In order to remain competitive, the benefits plans and programs may change from
time to time. The following is a partial list of the benefits offered:


•
Comprehensive medical, dental and vision benefits

•
401(k) Plan with a company match equal to 100% of the first 3% of your deferrals
and 50% on each of the next 2%; the company match vests immediately

•
Company-paid long-term and short-term disability

•
Company Life and Accidental Death & Dismemberment Insurance (1 times annual
salary up to $200,000 of coverage)

•
Flexible Spending Plan(s) for healthcare and day care

•
Wellness Reimbursement Program

•
Concierge Service

•
Great supplemental benefits








--------------------------------------------------------------------------------





You will be eligible for most benefits coverage the 1st of the month following
one full month of service. You will receive additional information in your
Benefits Enrollment Packet which will be sent to your home address prior to your
benefits eligibility date.


At-Will Employment


You may terminate your employment with ecoATM at any time and for any reason
whatsoever simply by notifying ecoATM. Likewise, ecoATM may terminate your
employment at any time and for any reason whatsoever, with or without cause.
This at-will employment relationship cannot be changed except in writing signed
by Outerwall’s CEO.


Start Date


Your anticipated Start Date is November 23, 2015.


Dave, if you agree with and accept the terms of this offer of employment, please
sign and return one copy of this letter to me and our Chief Legal Officer &
General Counsel via fax or email by November 10, 2015. Congratulations, we look
forward to an exciting future.


Sincerely,
By:
/s/ Raquel Karls
Name:
Raquel Karls
Title:
Chief Human Resources Officer
 
 
Accepted by:
By:
/s/ David D. Maquera
Name:
David D. Maquera
Date:
November 8, 2015






